               Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 ESTECH SYSTEMS, INC.,                                  CIVIL ACTION NO. 6:20-cv-00774

                 Plaintiff,                             ORIGINAL COMPLAINT FOR PATENT
          v.                                                  INFRINGEMENT

 GENSLER ARCHITECTURE, DESIGN &                             JURY TRIAL DEMANDED
 PLANNING, P.C. d/b/a GENSLER; and
 M. ARTHUR GENSLER JR. &
 ASSOCIATES, INC.,
            Defendants.




                 ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Estech Systems, Inc. (“Estech” or “Plaintiff”) files this original complaint against

SWBC Mortgage Corporation and Southwest Business Corporation (collectively “Defendants”)

alleging, based on its own knowledge as to itself and its own actions, and based on information

and belief as to all other matters, as follows:


                                              PARTIES

     1.         Estech Systems, Inc., is a corporation filed under the laws of the State of Texas,

with its principal place of business at 3701 East Plano Parkway, Suite 100, Plano, Texas 75074.

     2.         Defendant Gensler Architecture, Design & Planning, P.C. d/b/a Gensler is

incorporated in New York with its headquarters at 45 Freemont Street, Suite 1500, San Francisco,

California 94105. Its registered agent for service is CT Corporation, 28 Liberty St., New York,

NY 10005.
             Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 2 of 16




     3.        M. Arthur Gensler Jr. & Associates, Inc. is a New York corporation with its

headquarters at 45 Freemont Street, Suite 1500, San Francisco, California 94105. Defendant’s

registered agent for service is CT Corporation, 28 Liberty St., New York, NY 10005.


                                 JURISDICTION AND VENUE

     4.        This is an action for infringement of United States patents arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

     5.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1400(b) and 1391(c).

     6.        Defendants are subject to this Court’s specific and general personal jurisdiction due

at least to Defendants’ substantial business in this forum, including (i) at least a portion of the

infringements alleged herein; and/or (ii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in Texas and in this district.

     7.        Specifically, Defendants intend to and do business in Texas, directly or through

intermediaries and offer their products and/or services, including those accused herein of

infringement, to customers and potential customers located in Texas, including in the Western

District of Texas.

     8.        Defendants maintain a regular and established place of business in this district,

including at 1011 South Congress Ave., Building I, Suite 200, Austin, TX 78704.

     9.        Upon information and belief, Defendant M. Arthur Gensler Jr. & Associates, Inc.

is the parent company of Gensler Architecture, Design & Planning, P.C. d/b/a/ Gensler.




                                                         2
            Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 3 of 16




                                     THE TECHNOLOGY

    10.        For more than 30 years, Estech has been a leading U.S.-based provider of end-to-

end business phone solutions. Estech’s Network Operations Center is located in Plano, Texas.

    11.        Since 1987, Estech has sold more than 400,000 solutions to its customers, working

with more than 1500 certified partners nationwide.        Its customers include small and large

businesses across the country.

    12.        Recognizing that business doesn’t get done without communication, Estech

provides powerful products that that are easy and simple to use. Estech’s products are engineered

to make intelligent technology that is intuitive and user-friendly, empowers employee productivity,

and fuels customer satisfaction.

    13.        Estech’s technology is American-engineered. From its Texas headquarters, Estech

provides a full solutions portfolio of modern business phone systems, including Cloud, Hybrid,

Pure IP, and SIP dial tone products.      Given Estech’s end-to-end product offerings, Estech

customers are empowered to choose the product features they need and want.

    14.        Estech’s products include the most integrated cloud PBX in the market—the award-

winning ESI Cloud PBX; Voice over IP (VoIP) products and systems; and on-premises products.

A cloud-based PBX is a sophisticated telephone exchange system that uses a cloud infrastructure

to provide communication services, such as telephony services.

    15.        Estech cloud-based products have handled billions of call minutes.

    16.        Estech also provides U.S.-based, best-in-class technical support for its customers.

    17.        The patents-in-suit, U.S. Patent Nos. 8,391,298 (the “’298 patent”), 6,067,349 (the

“’349 patent”), and 7,123,699 (the “’699 patent”) (collectively, the “Asserted Patents”), are




                                                    3
             Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 4 of 16




generally directed to systems and methods for providing robust, feature-rich communications

systems.


                                            COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,391,298

    18.        Estech owns all substantial rights, interest, and title in and to the ’298 patent,

including the sole and exclusive right to prosecute this action and enforce the ’298 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’298 patent on March 5, 2013. A copy of the ’298 patent is attached as

Exhibit A.

    19.        The ’298 patent describes information processing systems that store a list of phone

numbers and provide those phone numbers to the user of a VoIP telephone. The user can use that

list to dial the telephone number of another user associated with the system.

    20.        The claims of the ’298 patent are not directed to an abstract idea. For example,

claim 1 of the ’298 patent recites a specific arrangement of devices and networking components.

Together those devices and networking components enable a user of a first telecommunications

device to observe a list of a plurality of telecommunications extensions. The list of extensions is

stored in a server within a specific networking configuration, and the user can select to view a

subset of the extensions. Taken as a whole, the claimed inventions of the ’298 patent are not

limited to well-understood, routine, or conventional activity. Rather, the claimed inventions

include inventive components that improve upon the functioning and operation of information

processing systems.

    21.        The written description of the ’298 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how


                                                    4
               Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 5 of 16




the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    22.          Defendants made, had made, used, imported, provided, supplied, distributed, sold,

or offered for sale products and/or systems, including VoIP telephone systems and networking

equipment utilized by Defendants (“Accused Instrumentalities”).

    23.          The Accused Instrumentalities include local area networks used in conjunction with

VoIP devices, such as telephones, networking equipment, and servers that provide VoIP

functionality.

    24.          By doing so, Defendants have directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 1 of the ’298 patent. Defendants’ infringement in this regard is

ongoing.

    25.          Defendants have infringed the ’298 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering the Accused Instrumentalities for

sale.

    26.          Plaintiff has been damaged as a result of the infringing conduct by Defendants

alleged above. Thus, Defendants are liable to Plaintiff in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    27.          Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’298 patent.




                                                       5
             Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 6 of 16




    28.        Defendants have also indirectly infringed the ’298 patent by inducing others to

directly infringe the ’298 patent. Defendants have induced end-users, including Defendants’

personnel and contractors, to directly infringe (literally and/or under the doctrine of equivalents)

the ’298 patent by making and using the Accused Instrumentalities. Defendants took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to use the Accused Instrumentalities in a manner that infringes one or more claims of the ’298

patent, including, for example, Claim 1 of the ’298 patent. Such steps by Defendants included,

among other things, advising or directing personnel, contractors or end-users to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; and/or distributing instructions that guide users

to use the Accused Instrumentalities in an infringing manner. Defendants are performing these

steps, which constitute induced infringement with the knowledge of the ’298 patent and with the

knowledge that the induced acts constitute infringement. Defendants are aware that the normal

and customary use of the Accused Instrumentalities by others would infringe the ’298 patent.

Defendants’ inducement is ongoing.

    29.        Defendants have also indirectly infringed by contributing to the infringement of the

’298 patent. Defendants have contributed to the direct infringement of the ’298 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’298 patent, including, for example, Claim 1 of the

’298 patent. The special features include, for example, the devices and networking components

recited in Claim 1, including the interrelation between those devices and networking components,

that allow the claimed server to provide a list of extensions and for the user to select to view a



                                                     6
             Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 7 of 16




subset of the extensions. The special features constitute a material part of the invention of one or

more of the claims of the ’298 patent and are not staple articles of commerce suitable for substantial

non-infringing use. Defendants’ contributory infringement is ongoing.

    30.         Defendants have knowledge of the ’298 patent at least as of the date when it was

notified of the filing of this action.

    31.         Furthermore, on information and belief, Defendants have a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    32.         Defendants’ actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendants.

    33.         Defendants’ direct and indirect infringement of the ’298 patent is, has been, and

continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

under the patent.

    34.         Plaintiff has been damaged as a result of the infringing conduct by Defendants

alleged above. Thus, Defendants are liable to Estech in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    35.         Estech has suffered irreparable harm, through its loss of market share and goodwill,

for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

virtue of Defendants’ infringement of the ’298 patent. Defendants’ actions have interfered with

and will interfere with Estech’s ability to license technology. The balance of hardships favors

Estech’s ability to commercialize its own ideas and technology. The public interest in allowing




                                                      7
              Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 8 of 16




Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

relief in this case.


                                             COUNT II

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 6,067,349

    36.          Estech owns all substantial rights, interest, and title in and to the ’349 patent,

including the sole and exclusive right to prosecute this action and enforce the ’349 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’349 patent on May 23, 2000. A copy of the ’349 patent is attached as

Exhibit B.

    37.          The ’349 patent describes a telephone and voice mail system. When a calling party

calls a user of the system, the system receives the caller’s caller ID information and associates that

information with a voicemail message.          By doing so, the recipient of the voicemail can

automatically call back the caller while listening to the voicemail message.

    38.          The claims of the ’349 patent are not directed to an abstract idea. For example,

claim 1 of the ’349 patent recites specific steps performed on specific components of voice

communications. Taken as a whole, the claimed inventions of the ’349 patent are not limited to

well-understood, routine, or conventional activity.       Rather, the claimed inventions include

inventive components that improve upon the function and operation of telephone and voice mail

systems.

    39.          The written description of the ’349 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from




                                                      8
               Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 9 of 16




and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    40.         Defendants made, had made, used, imported, provided, supplied, distributed, sold,

and offered for sale products and/or systems, including voice mail systems utilized by Defendants

(“Accused Instrumentalities”):

    41.         The Accused Instrumentalities include local area networks, VoIP devices such as

telephones, and voice mail infrastructure.

    42.         By doing so, Defendants have directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 1 of the ’349 patent. Defendants’ infringement in this regard is

ongoing.

    43.         Defendants have infringed the ’349 patent by making, having made using,

importing, providing, supplying, distributing, selling, or offering the Accused Instrumentalities for

sale.

    44.         Plaintiff has been damaged as a result of the infringing conduct by Defendants

alleged above. Thus, Defendants are liable to Plaintiff in an amount that adequately compensates

it for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    45.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’349 Patent.

    46.         Plaintiff has been damaged as a result of the infringing conduct by Defendants

alleged above. Thus, Defendants are liable to Estech in an amount that compensates it for such




                                                      9
             Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 10 of 16




infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.


                                           COUNT III

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,123,699

    47.        Estech owns all substantial rights, interest, and title in and to the ’699 patent,

including the sole and exclusive right to prosecute this action and enforce the ’699 patent against

infringers, and to collect damages for all relevant times. The United States Patent and Trademark

Office duly issued the ’699 patent on October 17, 2006. A copy of the ’699 patent is attached as

Exhibit C.

    48.        The ’699 patent describes a telecommunications system for storing a voice mail

message in a voice mail box in a voice mail system within a first local area network (LAN). A

user can access and listen to the voice mail using a telecommunications within a second LAN by

connecting to the first LAN via a wide-area network (WAN), such as the Internet.

    49.        The claims of the ’699 patent are not directed to an abstract idea. For example,

claim 1 of the ’699 patent recites a specific arrangement of devices in a networking environment.

Together those devices enable a user within a second LAN to access and listen to voice mail

messages stored within a first LAN. Taken as a whole, the claimed inventions of the ’699 patent

are not limited to well-understood, routine, or conventional activity.       Rather, the claimed

inventions include inventive components that improve upon the functioning and operation of

information processing systems.

    50.        The written description of the ’699 patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from


                                                      10
               Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 11 of 16




and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    51.          Defendants made, had made, used, imported, provided, supplied, distributed, sold,

or offered for sale products and/or systems, including VoIP telephone systems and networking

equipment utilized by Defendants (“Accused Instrumentalities”).

    52.          The Accused Instrumentalities include local area networks used in conjunction with

VoIP devices, such as telephones, networking equipment, and servers that provide VoIP

functionality.

    53.          By doing so, Defendants have directly infringed (literally and/or under the doctrine

of equivalents) at least Claim 1 of the ’699 patent. Defendants’ infringement in this regard is

ongoing.

    54.          Defendants have infringed the ’699 patent by making, having made, using,

importing, providing, supplying, distributing, selling, or offering the Accused Instrumentalities for

sale.

    55.          Plaintiff has been damaged as a result of the infringing conduct by Defendants

alleged above. Thus, Defendants are liable to Plaintiff in an amount that adequately compensates

it for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    56.          Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’699 patent.

    57.          Defendants have also indirectly infringed the ’699 patent by inducing others to

directly infringe the ’699 patent. Defendants have induced end-users, including Defendants’



                                                      11
            Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 12 of 16




personnel and contractors, to directly infringe (literally and/or under the doctrine of equivalents)

the ’699 patent by making and using the Accused Instrumentalities. Defendants took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to use the Accused Instrumentalities in a manner that infringes one or more claims of the ’699

patent, including, for example, Claim 1 of the ’699 patent. Such steps by Defendants included,

among other things, advising or directing personnel, contractors or end-users to make or use the

Accused Instrumentalities in an infringing manner; advertising and promoting the use of the

Accused Instrumentalities in an infringing manner; and/or distributing instructions that guide users

to use the Accused Instrumentalities in an infringing manner. Defendants are performing these

steps, which constitute induced infringement with the knowledge of the ’699 patent and with the

knowledge that the induced acts constitute infringement. Defendants are aware that the normal

and customary use of the Accused Instrumentalities by others would infringe the ’699 patent.

Defendants’ inducement is ongoing.

    58.        Defendants have also indirectly infringed by contributing to the infringement of the

’699 patent. Defendants have contributed to the direct infringement of the ’699 patent by its

personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

specially designed to be used in an infringing way and that have no substantial uses other than

ones that infringe one or more claims of the ’699 patent, including, for example, Claim 1 of the

’699 patent. The special features include, for example, the devices and networking components

recited in Claim 1, including the interrelation between those devices and networking components,

that allow a user to access and listen to the voice mail using a telecommunications within a second

LAN by connecting to the first LAN via a wide-area network (WAN), such as the Internet. The

special features constitute a material part of the invention of one or more of the claims of the ’699



                                                     12
             Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 13 of 16




patent and are not staple articles of commerce suitable for substantial non-infringing use.

Defendants’ contributory infringement is ongoing.

    59.          Defendants have knowledge of the ’699 patent at least as of the date when it was

notified of the filing of this action.

    60.          Furthermore, on information and belief, Defendants have a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of Plaintiff’s patent rights.

    61.          Defendants’ actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendants.

    62.          Defendants’ direct and indirect infringement of the ’699 patent is, has been, and

continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s rights

under the patent.

    63.          Plaintiff has been damaged as a result of the infringing conduct by Defendants

alleged above. Thus, Defendants are liable to Estech in an amount that compensates it for such

infringements, which by law cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

    64.          Estech has suffered irreparable harm, through its loss of market share and goodwill,

for which there is no adequate remedy at law. Estech has and will continue to suffer this harm by

virtue of Defendants’ infringement of the ’699 patent. Defendants’ actions have interfered with

and will interfere with Estech’s ability to license technology. The balance of hardships favors

Estech’s ability to commercialize its own ideas and technology. The public interest in allowing

Estech to enforce its right to exclude outweighs other public interests, which supports injunctive

relief in this case.



                                                      13
               Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 14 of 16




                                            JURY DEMAND

          Plaintiff hereby requests a trial by jury on all issues so triable by right.

                                        PRAYER FOR RELIEF

          Estech Systems, Inc. requests that the Court find in its favor and against Defendants, and

that the Court grant Estech the following relief:


          a.      Judgment that one or more claims of the Asserted Patents have been infringed,

either literally and/or under the doctrine of equivalents, by Defendants and/or all others acting in

concert therewith;

          b.      A permanent injunction enjoining Defendants and their officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ’298 and ’699 patents; or, in the alternative, an award

of a reasonable ongoing royalty for future infringement of the Asserted Patents by such entities;

          c.      Judgment that Defendants account for and pay to Estech all damages to and costs

incurred by Estech because of Defendants’ infringing activities and other conduct complained of

herein;

          d.      Judgment that Defendants’ infringements be found willful, and that the Court award

treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284;

          e.      Pre-judgment and post-judgment interest on the damages caused by Defendants’

infringing activities and other conduct complained of herein;

          f.      That this Court declare this an exceptional case and award Estech its reasonable

attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

          g.      All other and further relief as the Court may deem just and proper under the

circumstances.


                                                         14
    Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 15 of 16




Dated: August 25, 2020        Respectfully submitted,


                              By: /s/ Fred I. Williams
                              Fred I. Williams
                              Texas State Bar No. 00794855
                              Michael Simons
                              Texas State Bar No. 24008042
                              Jonathan L. Hardt
                              Texas State Bar No. 24039906
                              Chad Ennis
                              Texas State Bar No. 24045834
                              WILLIAMS SIMONS & LANDIS PLLC
                              327 Congress Ave., Suite 490
                              Austin, TX 78701
                              Tel: 512-543-1354
                              fwilliams@wsltrial.com
                              msimons@wsltrial.com
                              jhardt@wsltrial.com
                              cennis@wsltrial.com

                              Todd E. Landis
                              State Bar No. 24030226
                              WILLIAMS SIMONS & LANDIS PLLC
                              2633 McKinney Ave., Suite 130 #366
                              Dallas, TX 75204
                              Tel: 512-543-1357
                              tlandis@wsltrial.com

                              John Wittenzellner
                              Pennsylvania State Bar No. 308996
                              WILLIAMS SIMONS & LANDIS PLLC
                              1735 Market Street, Suite A #453
                              Philadelphia, PA 19103
                              Tel: 512-543-1373
                              johnw@wsltrial.com

                              Attorneys for Plaintiff Estech Systems, Inc.




                                    15
             Case 6:20-cv-00774 Document 1 Filed 08/25/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 25, 2020, the undersigned caused a copy

of the foregoing document to be served on Defendants Gensler Architecture, Design & Planning,

P.C. d/b/a Gensler and M. Arthur Gensler Jr. & Associates, Inc. by having a process server deliver

it to Defendants Gensler Architecture, Design & Planning, P.C. d/b/a Gensler and M. Arthur

Gensler Jr. & Associates, Inc.’s registered agent, CT Corporation, 28 Liberty St., New York, NY

10005.



                                                    /s/ Fred I. Williams
                                                    Fred I. Williams




                                                   16
